DETAILED ACTION
Applicant was contacted on 3/8/2022 for a discussion to place the application into a condition for allowance.  The examiner’s call was not returned.  This OA is thus issued. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 6-7 of U.S. Patent No. 10802836. Although the claims at issue are not identical, they are not patentably distinct from each other.  See table below

Instant Application
836 Patent

1. A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: obtaining a set of garbage collection (GC) characteristics associated with a first set of one or more GC cycles executed on a first memory, wherein the first memory is allocated for execution of a program; determining a target cumulative pause time, per time interval, for a second set of one or more GC cycles executed on a second memory that is allocated for execution of the program; determining a virtual machine configuration for executing the program based on (a) the target cumulative pause time, per the time interval, and (b) one or more of the set of GC characteristics; causing application of the virtual machine configuration to a virtual machine, wherein the virtual machine executes the program.

1. A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: obtaining a set of garbage collection (GC) characteristics associated with a first set of one or more GC cycles executed on a first memory, wherein the first memory is allocated for execution of a program; determining a target cumulative pause time, per time interval, for a second set of one or more GC cycles executed on a second memory that is allocated for execution of the program; determining a virtual machine configuration for executing the program based on (a) the target cumulative pause time, per the time interval, and (b) one or more of the set of GC characteristics; causing application of the virtual machine configuration to a virtual machine, wherein the virtual machine executes the program.

7. The medium of claim 1, wherein the operations further comprise: determining respective cumulative pause times for each of a plurality of time intervals; identifying a particular time interval, of the plurality of time intervals, associated with a particular cumulative pause time that exceeds the target cumulative pause time; determining an input GC characteristic comprising one or more of: an average GC characteristic for the particular time interval and a cumulative GC characteristic for the particular time interval; determining the virtual machine configuration for executing the program based on the input GC characteristic.
8. The media of Claim 1, wherein determining the virtual machine configuration for executing the program based on (a) the target GC characteristic, and (b) the set of GC characteristics comprises: determining an expected GC characteristic based on (a) the target GC 




As per claim 19, see rejection on claim 1. 

As per claim 20, see rejection on claim 1. 

All dependent claims (not mentioned above) are rejected by virtue of base claim.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US7325106 teaches a method for garbage collector/object reclamation mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196